The Court at first hesitated as to the jurisdiction, but upon consultation together and deliberation—
Marshall, Ch. J.,
declared it to be the opinion of a majority of the judges, that this court has jurisdiction. That the third article of the constitution of the United States, when considered in connection with the statute, will give it a more extensive construction than it might otherwise receive. It is supposed, that the act intends to give this court the power of rendering uniform the construction of the laws of the United States, and the decisions upon rights or titles, claimed under those laws.